UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010. OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission File Number: 333-31929 DISH DBS Corporation (Exact name of registrant as specified in its charter) Colorado 84-1328967 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 9601 South Meridian Boulevard Englewood, Colorado (Address of principal executive offices) (Zip code) (303) 723-1000 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesT No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer £ Accelerated Filer £ Non-Accelerated Filer T (Do not check if a smaller reporting company) Smaller Reporting Company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £ No T As of May 1, 2010, the registrant’s outstanding common stock consisted of 1,015 shares of common stock, $0.01 par value. The registrant meets the conditions set forth in General Instruction (H)(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Disclosure Regarding Forward-Looking Statements i Item 1. Financial Statements Condensed Consolidated Balance Sheets – March 31, 2010 and December 31, 2009 (Unaudited) 1 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) For the Three Months Ended March 31, 2010 and 2009 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2010 and 2009 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Narrative Analysis of Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk * Item 4. Controls and Procedures 40 PART II – OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds * Item 3. Defaults Upon Senior Securities * Item 4. Removed and Reserved None Item 5. Other Information None Item 6. Exhibits 47 Signatures 48 * This item has been omitted pursuant to the reduced disclosure format as set forth in General Instruction (H) (2) of Form 10-Q. Table of Contents PART I – FINANCIAL INFORMATION DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS We make “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 throughout this report.Whenever you read a statement that is not simply a statement of historical fact (such as when we describe what we “believe,” “intend,” “plan,” “estimate,” “expect” or “anticipate” will occur, and other similar statements), you must remember that our expectations may not be achieved, even though we believe they are reasonable.We do not guarantee that any future transactions or events described herein will happen as described or that they will happen at all.You should read this report completely and with the understanding that actual future results may be materially different from what we expect.Whether actual events or results will conform with our expectations and predictions is subject to a number of risks and uncertainties.The risks and uncertainties include, but are not limited to, the following: · Weak economic conditions, including higher unemployment and reduced consumer spending, may adversely affect our ability to grow or maintain our business. · We face intense and increasing competition from satellite television providers, cable television providers and telecommunications companies which may require us to increase subscriber acquisition and retention spending or accept lower subscriber acquisitions and higher subscriber churn. · If we do not maintain our operational performance and customer satisfaction, our gross subscriber additions may decrease and our subscriber churn may increase. · If DISH Network gross subscriber additions decrease, or if subscriber churn, subscriber acquisition or retention costs increase, our financial performance will be adversely affected. · If we are unsuccessful in overturning the District Court’s ruling on Tivo’s motion for contempt, we are not successful in developing and deploying potential new alternative technology and we are unable to reach a license agreement with Tivo on reasonable terms, we would be subject to substantial liability and would be prohibited from offering DVR functionality that would result in a significant loss of subscribers and place us at a significant disadvantage to our competitors. · Emerging digital media competition including companies that provide/facilitate the delivery of video content via the Internet could materially adversely affect us. · We depend on others to provide the programming that we offer to our subscribers and, if we lose access to this programming, our gross subscriber additions may decline and subscriber churn may increase. · We may be required to make substantial additional investments to maintain competitive high definition, or HD, programming offerings. · Technology in our industry changes rapidly and could cause our services and products to become obsolete. · We may need additional capital, which may not be available on acceptable terms or at all, to continue investing in our business and to finance acquisitions and other strategic transactions. · AT&T’s termination of its distribution agreement with us may increase churn. · As technology changes, and to remain competitive, we may have to upgrade or replace subscriber equipment and make substantial investments in our infrastructure. · We rely on EchoStar Corporation, or EchoStar, to design and develop all of our new set-top boxes and certain related components, and to provide transponder capacity, digital broadcast operations and other services for us.Our business would be adversely affected if EchoStar ceases to provide these services to us and we are unable to obtain suitable replacement services from third parties. · We rely on one or a limited number of vendors, and the inability of these key vendors to meet our needs could have a material adverse effect on our business. · Our programming signals are subject to theft, and we are vulnerable to other forms of fraud that could require us to make significant expenditures to remedy. i Table of Contents · We depend on third parties to solicit orders for DISH Network services that represent a significant percentage of our total gross subscriber acquisitions. · Our competitors may be able to leverage their relationships with programmers so that they are able to reduce their programming costs and offer exclusive content that will place them at a competitive advantage to us. · We depend on the Cable Act for access to programming from cable-affiliate programmers at cost-effective rates. · We face increasing competition from other distributors of foreign language programming that may limit our ability to maintain our foreign language programming subscriber base. · Our local programming strategy faces uncertainty because we may not be able to obtain necessary retransmission consents from local network stations. · We are subject to significant regulatory oversight and changes in applicable regulatory requirements could adversely affect our business. · We have substantial debt outstanding and may incur additional debt. · We have limited owned and leased satellite capacity and satellite failures could adversely affect our business. · Our owned and leased satellites under construction are subject to risks related to construction and launch that could limit our ability to utilize these satellites. · Our owned and leased satellites in orbit are subject to significant operational and environmental risks that could limit our ability to utilize these satellites. · Our owned and leased satellites have minimum design lives ranging from 12 to 15 years, but could fail or suffer reduced capacity before then. · We generally do not have commercial insurance coverage on the satellites we own and could face significant impairment charges if one of our satellites fails. · We may have potential conflicts of interest with EchoStar due to DISH Network Corporation’s (“DISH”) common ownership and management. · We rely on key personnel and the loss of their services may negatively affect our businesses. · We are party to various lawsuits which, if adversely decided, could have a significant adverse impact on our business, particularly lawsuits regarding intellectual property. · We may pursue acquisitions and other strategic transactions to complement or expand our business that may not be successful and we may lose up to the entire value of our investment in these acquisitions and transactions. · Our business depends on Federal Communications Commission, or FCC, licenses that can expire or be revoked or modified and applications for FCC licenses that may not be granted. · We are subject to digital HD “carry-one-carry-all” requirements that cause capacity constraints. · Our ultimate parent, DISH, is controlled by one principal stockholder who is also our Chairman, President and Chief Executive Officer. · There can be no assurance that there will not be deficiencies leading to material weaknesses in our internal control over financial reporting. · We may face other risks described from time to time in periodic and current reports we file with the Securities and Exchange Commission, or SEC. ii Table of Contents All cautionary statements made herein should be read as being applicable to all forward-looking statements wherever they appear.Investors should consider the risks described herein and should not place undue reliance on any forward-looking statements.We assume no responsibility for updating forward-looking information contained or incorporated by reference herein or in other reports we file with the SEC. In this report, the words “DDBS,” the “Company,” “we,” “our” and “us” refer to DISH DBS Corporation and its subsidiaries, unless the context otherwise requires.“DISH” refers to DISH Network Corporation, our ultimate parent company, and its subsidiaries including us.“EchoStar” refers to EchoStar Corporation and its subsidiaries. iii Table of Contents Item 1.FINANCIAL STATEMENTS DISH DBS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share amounts) (Unaudited) As of March 31, December 31, Assets Current Assets: Cash and cash equivalents $ $ Marketable investment securities Trade accounts receivable - other, net of allowance for doubtful accounts of $16,619 and $16,372, respectively Trade accounts receivable - EchoStar, net of allowance for doubtful accounts of zero Inventory Deferred tax assets Other current assets Total current assets Noncurrent Assets: Restricted cash and marketable investment securities Property and equipment, net of accumulated depreciation of $2,562,850 and $2,486,734, respectively FCC authorizations Other investment securities Other noncurrent assets, net Total noncurrent assets Total assets $ $ Liabilities and Stockholder’s Equity (Deficit) Current Liabilities: Trade accounts payable - other $ $ Trade accounts payable - EchoStar Deferred revenue and other Accrued programming Tivo litigation accrual Other accrued expenses Current portion of long-term debt and capital lease obligations Total current liabilities Long-Term Obligations, Net of Current Portion: Long-term debt and capital lease obligations, net of current portion Deferred tax liabilities Long-term deferred revenue, distribution and carriage payments and other long-term liabilities Total long-term obligations, net of current portion Total liabilities Commitments and Contingencies (Note 8) Stockholder’s Equity (Deficit): Common stock, $.01 par value, 1,000,000 shares authorized, 1,015 shares issued and outstanding - - Additional paid-in capital Accumulated other comprehensive income (loss) Accumulated earnings (deficit) ) ) Total stockholder’s equity (deficit) ) ) Total liabilities and stockholder’s equity (deficit) $ $ The accompanying notes are an integral part of the Condensed Consolidated Financial Statements. 1 Table of Contents DISH DBS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (In thousands) (Unaudited) For the Three Months Ended March 31, Revenue: Subscriber-related revenue $ $ Equipment sales and other revenue Equipment sales - EchoStar Services and other revenue - EchoStar Total revenue Costs and Expenses: Subscriber-related expenses (exclusive of depreciation shown below - Note 5) Satellite and transmission expenses (exclusive of depreciation shown below - Note 5): EchoStar Other Equipment, services and other cost of sales Subscriber acquisition costs: Cost of sales - subscriber promotion subsidies - EchoStar (exclusive of depreciation shown below - Note 5) Other subscriber promotion subsidies Subscriber acquisition advertising Total subscriber acquisition costs General and administrative expenses - EchoStar General and administrative expenses Tivo litigation expense - Depreciation and amortization (Note 5) Total costs and expenses Operating income (loss) Other Income (Expense): Interest income Interest expense, net of amounts capitalized ) ) Other, net ) Total other income (expense) ) ) Income (loss) before income taxes Income tax (provision) benefit, net ) ) Net income (loss) $ $ Comprehensive Income (Loss): Unrealized holding gains (losses) on available-for-sale securities 54 Comprehensive income (loss) $ $ The accompanying notes are an integral part of the Condensed Consolidated Financial Statements. 2 Table of Contents DISH DBS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Three Months Ended March 31, Cash Flows From Operating Activities: Net income (loss) $ $ Adjustments to reconcile net income (loss) to net cash flows from operating activities: Depreciation and amortization Equity in losses (earnings) of affiliates - Non-cash, stock-based compensation Deferred tax expense (benefit) ) Other, net Change in noncurrent assets ) Change in long-term deferred revenue, distribution and carriage payments and other long-term liabilities ) Changes in current assets and current liabilities, net Net cash flows from operating activities Cash Flows From Investing Activities: Purchases of marketable investment securities ) ) Sales and maturities of marketable investment securities Purchases of property and equipment ) ) Change in restricted cash and marketable investment securities Other - Net cash flows from investing activities ) ) Cash Flows From Financing Activities: Repayment of long-term debt and capital lease obligations ) ) Net cash flows from financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid for interest $ $ Capitalized interest $
